      Case 1:18-cr-00023-RGE-HCA Document 54 Filed 02/21/19 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA



UNITED STATES OF AMERICA,                                              )
                                                    )    Criminal No. 1:18CR0023-001
                      Plaintiff                     )
                                                    )
vs.                                                 )    DEFENDANT’S SENTENCING
                                                    )    MEMORANDUM
                                                    )
DEVON LEIGH MILLER,                                 )
                                                    )
                      Defendant.


       The defendant, Devon Miller, through counsel, hereby submits the following Sentencing

Memorandum for the sentencing scheduled for February 27, 2109.

                                         I.       Witnesses

       The defendant does not anticipate calling any witnesses at the sentencing hearing.

                                          II. Exhibits

       Defendant may offer letters of support or an allocution letter.

                                           III.     Issues

       a) Whether to apply acceptance of responsibility. (This issue will be addressed at

sentencing.)

       b) To determine a sentence sufficient but not greater than necessary to meet the

sentencing goals of 18 USC § 3553(a)




                                                   1
       Case 1:18-cr-00023-RGE-HCA Document 54 Filed 02/21/19 Page 2 of 5



       History and Characteristics of the defendant: Devon Miller is a very troubled young

lady. One that puts on a happy face, appears upbeat and always positive. PSIR ¶ 56. Her

demeanor covers up a long and troubled history of abuse and addiction. She did not know her

father until she was 10 years old. It was when she met him that she had her first encounter with

methamphetamine. Id.at 50. She was raised by her mother and later, her step father, Jeff Miller.

Both her mother and Jeff abused alcohol and were emotionally and verbally abusive to

defendant. Id. at 51. From age 12 to 16 she was sexually abused on almost a nightly basis by her

older step brother. When she tried to report it, she was not believed. Id. at 52.

         As a young girl she would do anything to get out of the house. She was involved in

sports, girl scouts, church youth group, anything to get away from home. Id. at 54. Like many

abused girls, at age 16, when she had a chance, she escaped from her family home and moved in

with a man twice her age, Chad Miller. He was also her boss and, she was pregnant. Id. at 53. If

she had hoped to escape a bad situation, she simply substituted one for another. Chad had a

history of alcohol related criminal arrests and assaultive conduct. Id. at 65. He was controlling

and verbally and physically abusive toward her. Id. at 65. She had two children with him, but,

like many abusers he controlled her access to the children. They separated, and Chad took the

children, only agreeing to return them if she would agree to rekindle the relationship. Id. In

January 2016, she sought and obtained a restraining order against him due to a domestic assault.

Id. Chad took the children and filed for divorce and since February, 2017 has kept the children

from her. Id. at 67.

       Devon Miller’s substance abuse started fairly young. At age 15 she started drinking in

binge patterns. Id. at 80. However, within a short time she was pregnant and stopped drinking.


                                                  2
      Case 1:18-cr-00023-RGE-HCA Document 54 Filed 02/21/19 Page 3 of 5



When her marriage finally fell apart and Chad took the children, she started drinking again. She

began to drink on a daily basis, sometimes as much as a pint a day. Id.at 80. Within the past two

years she started severely abusing prescription drugs, including adderal, vyvanxe, Xanax,

dilaudid, morphine, and oxycodone. Id.at 79. She has been diagnosed with severe substance

abuse disorder involving alcohol and opioids. Id.at 83.

       It is striking that all of this defendant’s criminal conduct started in spring of 2017. Prior

to that her only charge, which was dismissed, was for a bad check when she was just 19 years

old. Id. 38. She has obviously been engaged in a cycle of self-destructive behavior.

Unfortunately, while out on pretrial release, she was convicted on the count in PSIR ¶ 35(a),

possession with intent to distribute cocaine. She plead no contest and received a sentence of 12

to 13 months. ( In Nebraska that is the equivalent of a time served sentence.)

       Devon’s family confirmed her drug abuse and trouble with the law began with her

divorce. Id.at 56. Her father, Robert, reports she was diagnosed with bipolar disorder when she

was younger and reports that depression runs in the family. Id. at 73, 74. While incarcerated in

the Douglas County Jail on the charges reflected in PSIR ¶ 35(a), she was diagnosed with post-

traumatic stress disorder, adjustment disorder with anxiety and night terrors. Id.at 76. Devon

wants to follow up with mental health treatment. Id.

       Nature and circumstances of the offense. Devon began selling prescription pills. Id.

She had a firearm, for which she had a professional permit to carry. Id.at 11. She stated she

carried a firearm for protection. Id. Given her history of being abused it is not surprising that

she would want protection. Unfortunately, she was selling prescription pills while in possession

of the firearm.


                                                  3
       Case 1:18-cr-00023-RGE-HCA Document 54 Filed 02/21/19 Page 4 of 5



        Given this defendant’s lack of prior criminal history, it is unusual that a case like this

would be charged in federal court, especially one involving such a relatively small amount of

pills. (The related state case was dismissed with prejudice on speedy trial grounds) She faces far

more severe penalties in federal court than she would have had the case stayed in state court.

        Requested sentence: The court is well aware of the sentencing factors in 18 USC §

3553(a). The defense respectfully requests a sentence of one day on Count I, and 5 years

consecutive on Count II.1 The defense asks the court to consider;

        -    Defendant’s difficult childhood including severe sexual abuse

        -    Defendant’s abusive marriage

        -    Defendant’s history of law abiding behavior prior to her failed marriage and the loss

             of her children to an abusive husband

        -    Defendant’s significant drug addiction.

        -    The harshness of the 5 year sentence on the 924(c) count, considering the relatively

             small quantity of drugs involved.

        -    Defendant’s mental health issues.

                                              V.     Conclusion

        Defendant respectfully requests a sentence of 1 day on Count I and 5 years on Count II

consecutive to Count I.

        Defendant has no objection to the recommended conditions of supervised release in PSIR

¶¶129 through 133. Counsel reserves further argument until the time of sentencing.



1 When imposing a sentence on the predicate count the court is permitted to consider the sentence imposed under §
924(c) to arrive at an appropriate aggregate sentence. Dean v. United States, 137 S.Ct. 1170, 1177 (2017)

                                                        4
      Case 1:18-cr-00023-RGE-HCA Document 54 Filed 02/21/19 Page 5 of 5



       Defendant request a recommendation to participate in the 500 residential drug treatment

program. (Defendant understands she will not be eligible for early release)

                                              Respectfully submitted,

                                              FEDERAL DEFENDER'S OFFICE
                                              701 Pierce Street, Suite 400
                                              Sioux City, Iowa 51101
                                              Ph (712) 352-0552; alt ph (712) 252-4158
                                              E-mail: Mike_Smart@fd.org
                                              Contact E-Mail: Annette_Torgerson@fd.org

                                              By: /s/ Michael L. Smart
                                              MICHAEL L. SMART
                                              ATTORNEY FOR DEFENDANT


               CERTIFICATE OF SERVICE

I hereby certify that on February 21, 2019, I electronically filed this document with the Clerk of
Court using the ECF system which will serve it on the appropriate parties.
                /s/ Annette Torgerson

cc via ECF: AUSA




                                                 5
